Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Response to Arguments and Amendments
3.	Applicant’s arguments filed on 12/17/2021 with respect to the rejection of independent claims 1, 14, and 19 have been fully considered in view of the amended claims and are persuasive. The rejection of claims 1-20 have been withdrawn.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative Nathan Mutter on 06/10/2022.
	Please amend only claims 1, 14, and 19. And keep other claims the as original.

1.   (Currently Amended) A method for data encryption, comprising:
receiving, at a data storage system, a request to encrypt a plaintext value stored in the data storage system;
identifying a function in the data storage system that uses the plaintext value as an input;
determining, based at least in part on the request, potential resources corresponding to a validation process for the function, wherein the validation process [[that]] determines whether the function is compatible with encrypted data;
performing, in response to the request and based at least in part on the potential resources, a first sub-process of the validation process for the function, the first sub-process utilizing resources less than a threshold amount of resources;
indicating, prior to performing a second sub-process of the validation process, that an encryption process of the plaintext value is in progress;
performing, in response to the request and based at least in part on the potential resources, the second sub-process of the validation process utilizing resources greater than or equal to the threshold amount of resources; and
transmitting an indication of a result of the validation process.

14.        (Currently Amended) An apparatus for data encryption, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, at a data storage system, a request to encrypt a plaintext value stored in the data storage system;
identify a function in the data storage system that uses the plaintext value as an input;
determine, based at least in part on the request, potential resources corresponding to a validation process for the function, wherein the validation process [[that]] determines whether the function is compatible with encrypted data;
perform, in response to the request and based at least in part on the potential resources, a first sub-process of the validation process for the function, the first sub-process utilizing resources less than a threshold amount of resources;
indicate, prior to performing a second sub-process of the validation process, that an encryption process of the plaintext value is in progress;
perform, in response to the request and based at least in part on the potential resources, the second sub-process of the validation process utilizing resources greater than or equal to the threshold amount of resources; and
transmit an indication of a result of the validation process.

19.	(Currently Amended) A non-transitory computer-readable medium storing code for data encryption, the code comprising instructions executable by a processor to:
receive, at a data storage system, a request to encrypt a plaintext value stored in the data storage system;
identify a function in the data storage system that uses the plaintext value as an input;
determine, based at least in part on the request, potential resources corresponding to a validation process for the function, wherein the validation process [[that]] determines whether the function is compatible with encrypted data;
perform, in response to the request and based at least in part on the potential resources, a first sub-process of the validation process for the function, the first sub-process utilizing resources less than a threshold amount of resources;
indicate, prior to performing a second sub-process of the validation process, that an encryption process of the plaintext value is in progress;
perform, in response to the request and based at least in part on the potential resources, the second sub-process of the validation process utilizing resources greater than or equal to the threshold amount of resources; and
transmit an indication of a result of the validation process.

Allowable Subject Matter 
5.	Claims 1-20 are allowed. The following is an examiner’s statement of reason for allowance. Regarding independent claims 1, 14, and 19: Takayuki Suzuki (US 2018/0082078); Paul Greco (US 8135958); and Assaf Natanzon Assaf (US 8041940) are the closest prior art to the claimed invention.
	Suzuki is directed to a system and method to allow encryption data to be processed without decryption in an external environment. A user can use an encryption scheme in accordance with a use case or a request, and an application developer can perform development without considering restriction due to an encryption scheme used.
	Greco is directed to a system and method to decrypt a first sequential data element of a plurality of data elements substantially in parallel with the encryption of a second sequential data element of the plurality, where the first element comprises first data and first encryption validation metadata. In response to the decryption, second encryption validation metadata is generated utilizing the first data. Thereafter, a determination is made whether the first element has been validly encrypted based upon a comparison of the first and second metadata.
	Assaf is directed to a system and method to offload encryption processing in a storage area network (SAN) system includes determining whether a host is performing at a first performance level, offloading encryption processing at a processor if the host is not performing at a first performance level and performing encryption processing at the host if the host is performing at a first performance level.
	However, Suzuki, Greco and Assaf fail to teach determining, based at least in part on the request, potential resources corresponding to a validation process for the function that determines whether the function is compatible with encrypted data; performing, in response to the request and based at least in part on the potential resources, a first sub-process of the validation process for the function, the first sub-process utilizing resources less than a threshold amount of resources; indicating, prior to performing a second sub-process of the validation process, that an encryption process of the plaintext value is in progress; performing, in response to the request and based at least in part on the potential resources, the second sub-process of the validation process utilizing resources greater than or equal to the threshold amount of resources; and transmitting an indication of a result of the validation process. 
Therefore, independent claims 1, 14, and 19 are allowable. The dependent claims are allowable as per dependency to the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kim, Jung can be reached on (571) 272-3804.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.


/THANH H LE/Examiner, Art Unit 2494                                                                                                                                                                                                 
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494